Citation Nr: 1502069	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-28 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to a TDIU.  In May 2011, the Veteran filed a Notice of Disagreement with the denial of entitlement to a TDIU.  A Statement of the Case was issued as to this issue in September 2012, and the Veteran filed a Substantive Appeal (VA Form 9) in September 2012.

As an initial matter, the Board notes that, in November 2012, following the issuance of the Statement of the Case in September 2012, the Veteran's representative submitted additional evidence in the form of a statement from the Veteran's private physician, Dr. D.R., along with a waiver of initial review of such evidence by the Agency of Original Jurisdiction (AOJ).  

During the pendency of this appeal, in an August 2014 rating decision, the RO granted entitlement to service connection for posttraumatic stress disorder (PTSD), assigning a 30 percent disability rating, effective October 30, 2013.  

The Board notes that, in addition to the paper claims file, there are paperless, electronic files associated with the Veteran's eFolders in Virtual VA and the Veterans Benefits Management System (VBMS), including notification letters issued by the RO in February 2014, VA treatment records dated from March 2010 to May 2014, a June 2014 VA PTSD examination and August 2014 addendum opinion, the Veteran's August 2014 PTSD stressor statement, and the August 2014 rating decision regarding the issue of PTSD.  These records will be discussed as relevant herein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks to entitlement to a TDIU.  See, e.g., Veteran's November 2010 claims form (VA Form 21-8940).  The Veteran has advanced argument to the effect that he retired early at the age of 62 in January 2009 because he was no longer able to perform his job duties alone as a maintenance repairman due to his heart condition.  See Veteran's December 2010 VA Form 21-4192 and June 2011 statement in support of claim.  Specifically, the Veteran has reported that he had difficulty moving heavy equipment such as refrigerators, stoves, air conditioners, and heating units by himself, noting that when he did move such appliances he got "short winded" and had to stop to catch his breath.  See Veteran's June 2011 statement in support of claim.  In this regard, he reported that he had difficulty doing such tasks by himself and stated that it was not fair to his co-workers for him to keep working, as they always had to help him complete his tasks rather than focusing on their own assignments.  Id.  Finally, the Veteran has reported that he is no longer trying to obtain employment because "no employer will hire [him] due to [his] severe service-connected disabilities."  See Veteran's November 2010 VA Form 21-8940.  

Before the Board can address the merits of this claim, however, further evidentiary development is necessary.  The Board will discuss each of its reasons for remand in turn.  

In this case, service connection is in effect for coronary arteriosclerotic heart disease, rated as 60 percent disabling; PTSD, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as 0 percent disabling.  The combined rating for these service-connected disabilities is 60 percent from January 21, 2010, to October 29, 2013, and 80 percent from October 30, 2013, forward.  As such, from February January 21, 2010, forward, the Veteran has met the objective, minimum percentage requirements set forth in 38 C.F.R. § 4.16(a) for the award of a schedular TDIU.  

Accordingly, this case turns on whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340 (entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation), 4.16; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his/her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

As an initial matter, the Board notes that the evidence of record reflects that the Veteran last worked full-time in January 2009 as a maintenance repairman.  See Veteran's November 2010 VA Form 21-8940 and December 2010 VA Form 21-4192.  The record also reflects that the Veteran did seasonal tax work during the months of February, March, and half of April from 2004 to 2008.  See Veteran's November 2010 VA Form 21-8940.  The Veteran has reported having a high school education, with no additional special training or skills.  See Veteran's November 2010 VA Form 21-8940.  

I.  VA Examination and Medical Opinion

The Board finds that a VA medical examination and opinion assessing whether all of the Veteran's service-connected disabilities, either singularly or jointly, render him unable to obtain or maintain gainful employment in light of his education, training, and work history.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim; a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Friscia v. Brown, 7 Vet. App. 294 (1995).  In making this determination, the Board acknowledges that the record includes the results of several examinations for individual service-connected disabilities, as well as two medical opinions from the Veteran's private physician.    

Specifically, in a June 2011 statement, the Veteran's private physician, Dr. D.R., provided the opinion that the Veteran's functional status was significantly limited by coronary artery disease, and that his status was worsened by chronic obstructive pulmonary disease (COPD) with emphysema and asthma.  Thereafter, in November 2012, Dr. D.R. provided a second medical statement indicating that the Veteran had a history of heart and pulmonary disease, which caused him to be unemployable and forced early retirement.  Significantly, however, the Board highlights that while service-connection is in effect for coronary arteriosclerotic heart disease, it is not in effect for any pulmonary condition.  

Additionally, at his July 2012 VA general medical examination, the Veteran indicated that he quit working as a maintenance repairman after having a heart attack.  After reviewing the record and conducting a physical examination of the Veteran, the VA examiner provided the opinion that the Veteran's service-connected heart disease was to a degree that it would prevent the Veteran from doing heavy physical employment, but it was not to a degree that it would prevent him from engaging in light physical employment.  Moreover, the examiner provided the opinion that the Veteran's heart disease would not cause any functional impairment that would impact his ability to engage in sedentary employment.  In this regard, the examiner stated that the Veteran's heart condition would limit his ability to do heavy work due to fatigue/shortness of breath, but not light physical or sedentary work.  

Further, at his July 2012 VA audiological examination, the examiner provided the opinion that the Veteran's hearing loss impacted his ordinary conditions of daily living insofar as he had difficulty hearing soft talkers, and had an especially difficult time hearing and understanding his granddaughter.  The examiner also provided the opinion that the Veteran's tinnitus impacted his ordinary conditions of daily living insofar as he used the television at night to mask the tinnitus before going bed, noting the Veteran's reports that the tinnitus "drives him nuts."  

Finally, in June 2014, the Veteran was afforded a VA examination assessing his now service-connected PTSD.  Significantly, however, neither the June 2014 examination report, nor the August 2014 addendum opinion, discuss the impact of the Veteran's PTSD on his employability, as this examination and opinion were obtained primarily for the purposes of establishing whether service connection for PTSD was warranted.  

On this record, the Board finds that a VA examination and medical opinion is needed to clearly address the functional effects of all of the Veteran's service-connected disabilities-both individually and in combination-as well as their impact on the Veteran's employability.  In determining that such an examination and medical opinion is necessary, the Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014).  Significantly, however, insofar as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of the Veteran's individual and combined service-connected disabilities are necessary to resolve the Veteran's claim for entitlement to a TDIU, particularly in light of the aforementioned newly service-connected PTSD.  

II.  Treatment Records 

As this case must be remanded for the foregoing reason, on remand, copies of any recent private and/or VA treatment records regarding the Veteran's service-connected coronary arteriosclerotic heart disease, PTSD, tinnitus, and/or bilateral hearing loss should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1)-(2).  In this regard, the Board notes that, in November 2012, Dr. D.R. reported that the Veteran continued to be under his professional care.  Significantly, however, the most recent treatment records on file from Dr. D.R. are dated in September 2009.  Additionally, the Board notes that the most recent private treatment records on file from Dr. V.A.L. are dated in March 2008; Metro Heart Group are dated in December 2008; and the St. Joseph Health Center are dated in February 2010.  Finally, the Board notes that the most recent VA treatment records on file are dated in May 2014.

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain all private treatment records pertaining to the Veteran's treatment for coronary arteriosclerotic heart disease, PTSD, tinnitus, and/or bilateral hearing loss, including records from: 

(a) Dr. D.R., dated since September 2009; 

(b) Dr. V.A.L., dated since March 2008; 

(c) Metro Heart Group, dated since December 2008; and 

(d) St. Joseph Health Center, dated since February 2010. 

All reasonable attempts to obtain such records should be made and documented. 

2.  Obtain a complete copy of the Veteran's treatment records pertaining to his coronary arteriosclerotic heart disease, PTSD, tinnitus, and/or bilateral hearing loss from the VA Medical Center in St. Louis, Missouri, dated from May 2014 to present.  All reasonable attempts to obtain such records should be made and documented.

3.  After the development requested in items (1) and (2) is complete, schedule the Veteran for an examination to assess the impact that his service-connected disabilities, to include coronary arteriosclerotic heart disease, PTSD, tinnitus, and bilateral hearing loss have on his ability to work.  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS eFolders), as well as a copy of this Remand, should be made available to and reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, 
the examiner should comment, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, on the functional impairment caused solely by the Veteran's service-connected disabilities of (1) coronary arteriosclerotic heart disease, (2) PTSD, (3) tinnitus, and (4) bilateral hearing loss.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disabilities (both individually and in combination), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

In providing these opinions, the examiner should reconcile his/her findings with the other medical opinions of record, including the opinions provided by the VA general medical examiner in July 2012 and Dr. D.R. in June 2011 and November 2012.

All opinions provided should be thoroughly explained, and a well-reasoned rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


